Mr. Justice Wolf
delivered the opinion of the court.
Felipa Rivera and Justo Santiago filed a complaint in the municipal court of Bayamón against Angel F. Miranda of the insular police force for an aggravated assault and battery; the said officer, it was alleged, having struck them with the club be was carrying, causing them severe wonnds in the breast and arms. The record shows that the case was tried before the District Court of San Juan on April 6, .1908, where the accused was declared guilty of an aggravated *243assault and battery and was sentenced to six months imprisonment and the costs.
The case came on an appeal to ns with a statement of the case in which all the testimony is set ont. There is a conflict of testimony as to whether the prosecuting witnesses first assaulted the policeman or the policeman assaulted them, there being several witnesses on each side. The examination of the testimony shows that there was enough evidence to justify the facts set forth in the complaint and the judgment of the court.
This court has several times held that the decision of a jury upon a question of fact, unless the verdict is the result of partiality, passion or prejudice, should not be disturbed on appeal. (See the cases of The People of Porto Rico v. Demetrio Días, alias “Leña Verde,’’ decided by this court on the 6th of March, 1907, 12 P. R. Rep., 141; The People of Porto Rico v. Sinigaglia, decided on the 27th of June, 1907, 13 P. B. Bep., 119.)
The same principles were held to apply to cases where the court has weighed the evidence instead of the jury. To this effect is the opinion of this court in the case of People of Porto Rico v. Laureano Ramos, rendered on April 23, 1909.
The appellant has filed no brief and made no argument. We have examined the record and find no error therein, and the sentence must be affirmed.

Affirmed.

Acting Chief Justice Hernández and Justice MacLeary concurred.
Mr. Justice Pigueras did not taire part in the decision of this ease.